Citation Nr: 0300814	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-08 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right hand 
disability.

2.  Entitlement to service connection for refractive 
error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, associate counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
August 1995.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional 
Office (RO), which denied, in pertinent part, service 
connection for arthritis of the right hand and service 
connection for refractive error.  A notice of disagreement 
was received in January 1998, a statement of the case was 
issued in May 1998, and a substantive appeal was received 
in June 1998.  

The Board notes that in June 1998, the veteran requested a 
personal hearing at the RO.  Such hearing was scheduled 
for a date in April 1999.  The veteran later withdrew his 
hearing request in favor of an informal conference with a 
decision review officer at the RO.  Such conference was 
held in April 1999.

The Board further notes that the veteran filed a notice of 
disagreement with respect to the RO's denial of service 
connection for a bilateral hip disability by April 2000 
rating decision.  The RO issued a statement of the case in 
August 2001.  However, a review of the record reflects 
that the veteran did not file a substantive appeal with 
respect to this issue.  Thus, that issue is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  There is no medical evidence of record showing current 
chronic right hand disability, to include arthritis.

2.  The veteran's refractive error of vision is not a 
disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  Right hand disability, to include arthritis, was not 
incurred in or aggravated by active duty service.  38 
U.S.C. §§  1101, 1110, 1112, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002).

2.  The veteran's refractive error is not a disease or 
injury within the meaning of applicable legal criteria for 
VA compensation benefits.  38 C.F.R. § 3.303(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection 
for a claimed right hand disability and for refractive 
error.  The discussions in the rating decision, May 1998 
statement of the case, January 2000 supplemental statement 
of the case, and April 2002 supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, by February 2001 letter and the April 
2002 supplemental statement of the case, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this 
case includes VA and private medical records.  As the 
record shows that the veteran has been afforded a VA 
medical examination in connection with his claim of 
service connection for refractive error in May 1997 and 
another VA medical examination concerning his claim of 
service connection for right hand arthritis in May 1999, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claims and has notified the 
claimant of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard 
v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background 

The veteran's November 1975 report of medical history 
reflected that he had vision in both eyes and that he did 
not wear glasses or contact lenses.  He did not indicate 
any adverse right hand symptomatology.  The corresponding 
report of medical examination reflected 20/20 vision 
bilaterally and no abnormalities associated with the right 
hand.

On December 1978 report of medical history, all of the 
veteran's bodily systems were found to be normal.  
Uncorrected distant vision was 20/40 bilaterally.

On April 1985 medical examination report, no hand 
disabilities to include arthritis were noted.

May 1991 service medical records reflected complaints of 
right hand and wrist swelling.  

July 1991 service medical records indicated complaints of 
right and left hand boutonniere's deformities.  The 
diagnosis was boutonniere's deformity of the left hand of 
unknown etiology.  

May 1994 service medical records indicated that the 
veteran complained of paresthesias and numbness in the 
hands.  

On September 1994 report of medical history, the veteran 
denied eye trouble but reported "swollen or painful" 
joints.  On the corresponding report of medical 
examination, the veteran's upper extremities were found to 
be normal.  Uncorrected vision was 20/60 bilaterally.  
Corrected vision was 20/20 bilaterally.

The July 1995 report of medical history completed by the 
veteran reflected complaints of swollen and painful 
joints, bone and joint deformities, and eye trouble.  On 
July 1995 retirement medical examination report, right 
hand arthritis was not noted.  The veteran's uncorrected 
vision was 20/100 in the right eye and 20/50 in the left.  
Corrected vision was 20/20 bilaterally.

On May 1997 VA medical examination, the veteran denied any 
eye injuries and indicated that he had worn glasses since 
1978.  He complained of a mild decrease in visual acuity 
in the previous 10 years.  He stated that his last lens 
prescription change occurred four or five years prior.  On 
objective examination, right eye corrected vision was 
20/30, and left eye corrected vision was 20/40.  
Uncorrected vision was 20/60 bilaterally.  The examiner 
diagnosed bilateral correctable refractive error.

By October 1997 rating decision, the RO denied service 
connection for refractive error and for arthritis of the 
hands and feet. 

In April 1999, the veteran was afforded an informal 
conference in lieu of a hearing at the RO.  At that time, 
he indicated that he suffered from swelling and stiffness 
of the hands.  He also stated that he had normal vision on 
enlistment and that he suffered an accident in the first 
year of service with subsequent pain in the eyes and 
prescription glasses.  He stated that a doctor told him 
that he had a hole in the eye.  

On May 1999 VA orthopedic examination, the veteran stated 
that his hands and feet had been "bothering" him during 
the previous decade and indicated that he had been 
diagnosed with inflammatory arthritis in the past.  He 
complained of daily pain and stiffness in the hands.  
Physical examination of the hands revealed full range of 
motion of all right hand joints.  The joints were without 
soft tissue swelling or points of tenderness.  The 
examiner diagnosed bilateral hand pain with a history of 
inflammatory arthritis.  An associated X-ray study of the 
right hand was negative with respect to abnormalities.

By January 2000 rating decision, the RO granted service 
connection for arthritis of the feet and service 
connection for boutonniere's deformity of the left hand.  
However, service connection for arthritis of the right 
hand remained denied.

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

When a claim is filed for entitlement to service 
connection, whether on a direct basis or as secondary to a 
service-connected disability, there must be an initial 
finding of a current chronic disability.  Although the 
appellant may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for 
service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or 
she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the veteran prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Id. at 1365.

Analysis

Right hand arthritis 

In order for service connection to be granted, a veteran 
must suffer from a present disability.  See 38 C.F.R. 
§ 3.303; Brammer, supra.  On May 1999 VA medical 
examination, full range of right hand motion was noted, 
and there was no soft tissue swelling or points of 
tenderness.  While the examiner noted a history of 
inflammatory arthritis, an X-ray study of the right hand 
conducted at that time was negative with respect to 
abnormalities.  As made clear by the foregoing, the 
veteran does not presently suffer from right hand 
arthritis or any other right hand disability.  In the 
absence of current right hand disability, service 
connection cannot be granted. 

The Board notes that had arthritis of the right hand 
manifested to a degree of 10 percent of greater within one 
year of service, the veteran would have been entitled to 
service connection for that disability on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  However, as noted 
above, the preponderance of the competent evidence is 
against a finding that the veteran currently suffers from 
arthritis of the right hand.  The Board acknowledges the 
veteran's belief that he suffers from right hand 
arthritis.  However, as a lay person, he is not competent 
to render medical diagnoses.  See Espiritu, supra.  

This is a case where the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to a 
comprehensive medical examination in May 1999, a medical 
professional failed to find right hand arthritis.  As the 
preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


Refractive error

On separation from service in July 1995, corrected visual 
acuity was 20/20 bilaterally.  No other eye abnormalities 
were noted.  On May 1997 VA medical examination, the 
veteran denied a history of eye injuries.  Right eye 
corrected vision was 20/30, and left eye corrected vision 
was 20/40.  Uncorrected vision was 20/60 bilaterally.  The 
examiner diagnosed correctable refractive error, 
bilaterally.

Refractive errors of the eyes are not diseases or injuries 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  
Thus, service connection for bilateral refractive error 
must be denied.  Since the evidence does not demonstrate 
the presence of any other chronic eye disorder, service 
connection cannot be granted for such a disorder.  See 
Brammer, supra.

As the preponderance of the evidence is against the 
veteran's claim in that no compensable eye disability has 
been shown, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

